United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Columbus, OH, Employer
)
__________________________________________ )
D.A., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1645
Issued: February 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2011 appellant, through his attorney, filed an appeal of an April 28, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) affirming the denial of his
claim for a left hip condition and disability after May 18, 2010. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his left hip
condition and disability after May 18, 2010 was causally related to the August 24, 2009 accepted
work injury.
FACTUAL HISTORY
On August 31, 2009 appellant, then a 46-year-old city carrier, filed a traumatic injury
claim alleging that on August 24, 2009 he was bitten by a pit bull on the left thigh while
1

5 U.S.C. §§ 8101-8193.

working. He continued working his normal duties and received initial medical care on
August 24 and 26, 2009.
Appellant obtained further medical care beginning early
December 2009 and worked with restrictions after January 2010. In a February 10, 2010 letter,
OWCP accepted the claim for dog bites to the left upper thigh and right shin. On April 14, 2010
it accepted left thigh sprain, left knee sprain and trochanteric bursitis of the right thigh.
Appellant stopped work on or about May 18, 2010.
In an April 16, 2010 report, Dr. Ismail Nabeel, a Board-certified internist, stated that
appellant presented for evaluation of an injury after a dog bite. Appellant had an underlying
chronic condition as well as recently diagnosed avascular necrosis (AVN) of the hip, which was
a primary condition. Dr. Nabeel stated that appellant was improving with regard to the workrelated injuries sustained. Appellant had a knee and thigh sprains, but these conditions were
improving. The major problem was from the bilateral AVN of the hip, worse on the left.
Dr. Nabeel advised appellant to follow up with his primary care physician for restrictions and
stated that appellant’s disability was stemming from his primary care condition. In the
assessment portion of the report, he stated that, for the right leg, there was improved trochanteric
bursitis. For the left thigh sprain, pain was coming from AVN of the left hip and left knee
sprain. Dr. Nabeel opined that the underlying chronic conditions as well as the AVN of the hip
bilaterally were appellant’s primary condition and not particularly related to work. He diagnosed
right leg contusion, resolved trochanteric bursitis, resolved left thigh sprain/strain and left knee
sprain/strain. Dr. Nabeel checked a box on a form advising that these conditions were
aggravated by appellant’s employment.
On May 6 and 19, 2010 appellant advised OWCP that he was going to have a left hip
replacement and believed it was related to the August 24, 2009 work injury. He was advised of
the factual and medical information needed to establish that his left hip necrosis condition was
related to the August 24, 2009 work injury.
In a May 19, 2010 letter, OWCP advised appellant that none of the accepted conditions
supported surgery for left hip necrosis and no physician had requested surgery for any of the
allowed conditions. Appellant was advised to submit further medical opinion to establish his
bilateral hip necrosis was caused, accelerated, aggravated or precipitated by the August 24, 2009
injury.
On May 24, 2010 appellant advised OWCP that his physician would not support that the
left hip condition was related to the dog bite injury. He submitted x-rays of the left hip dated
May 20, 2010, of both hips dated May 3, 2010 and of the pelvis dated May 20 and 24, 2010.
In a May 26, 2010 report, Dr. Thomas Scharschmidt, a Board-certified orthopedic
surgeon, stated that appellant had AVN of the femoral head which became acutely worse after a
fall the prior August. Appellant was seen in May 2010 and Dr. Scharschmidt diagnosed AVN
with subchondral collapse, for which appellant underwent a total hip replacement in May 2010.
As his pain became acutely worse after his accident, it was feasible that the fall caused an
exacerbation of the preexisting AVN or possibly the subchondral collapse leading to surgery. In
a July 12, 2010 report, Dr. Scharschmidt opined that the AVN with collapse of femoral head
requiring total hip replacement was caused or aggravated by employment activity as appellant’s
“pain acutely worsened after dog attack.” He noted that appellant was totally disabled from
May 19 until July 14, 2010 but could return to duties on July 15, 2010 with restrictions.
2

In a June 15, 2010 report, Dr. Nabeel indicated that the work-related conditions for which
appellant was treated from December 21, 2009 through April 16, 2010 were: contusion of the
right leg; trochanteric bursitis of the right leg; left thigh sprain/strain; and left knee sprain/strain.
He stated that the AVN of the left hip was not related to the August 24, 2009 work injury. In
June 23, 2010 form reports, Dr. Nabeel did not list a hip condition as being caused or aggravated
by employment activity. In a June 23, 2010 report, he noted that appellant had Crohn’s disease
and underwent left total hip arthroplasty on May 20, 2010. He addressed appellant’s progress
following surgery and assessed improved trochanteric bursitis, left thigh sprain and left knee
sprain. He noted that appellant was being treated for AVN of the left hip status post surgery and
stated that it was a primary condition.
In an August 18, 2010 letter, OWCP provided Dr. Scharschmidt with a copy of a
statement of accepted facts and the medical record and requested that he provide a reasoned
opinion addressing whether appellant’s left hip condition was causally related to the August 24,
2009 injury. Dr. Scharschmidt was accorded 30 days to respond. In another August 18, 2010
letter, OWCP advised appellant’s attorney that it requested that the physician provide a reasoned
medical opinion on causal relation.
OWCP received additional diagnostic testing and a claim for compensation for wage loss
for the period September 11 to 24, 2010.
By decision dated October 4, 2010, OWCP denied appellant’s left hip condition and
wage loss beginning on or about May 18, 2010. It found insufficient medical opinion, based on
an accurate history, to establish the left hip condition was caused or aggravated by the
August 24, 2009 injury.
On October 11, 2010 appellant, through his attorney, requested a telephonic hearing,
which was held on February 7, 2011. He testified that, prior to the August 24, 2009 work
incident, he did not have any problems with his left hip but they developed after that incident.
Appellant submitted additional evidence from Dr. Scharschmidt and Dr. Thomas J. Ellis,
an orthopedic surgeon and associate of Dr. Scharschmidt, dated May 3 to October 3, 2010.2 On
May 3, 2010 Dr. Ellis noted a history of left hip pain that intensified when appellant had a fall
after a dog attack. He diagnosed bilateral hip pain and AVN. In a July 20, 2010 report,
Dr. Scharschmidt released appellant to work without restrictions effective immediately following
the left total hip replacement of May 20, 2010. In reports dated September 1, 2010 and July 20,
2011, he stated that appellant’s left hip surgery was secondary to left hip AVN and was caused or
aggravated by the work injury. Dr. Scharschmidt explained that appellant’s pain became acutely
worse after the work injury and that it was feasible that the work injury potentially exacerbated
the preexisting AVN and subchondral collapse leading to the need for surgery.
By decision dated April 28, 2011, an OWCP hearing representative affirmed the prior
decision.

2

The record reflects that, in a June 27, 2011 letter, OWCP again provided Dr. Scharschmidt with a statement of
accepted facts and the medical record and requested that he provide a rationalized medical opinion as to whether
appellant continues to suffer from active residuals of the work-related conditions.

3

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.3 A claimant seeking benefits under FECA
has the burden of proof to establish the essential elements of his claim by the weight of the
evidence,4 including that he sustained an injury in the performance of duty and that any specific
condition or disability for work for which he claims compensation is causally related to that
employment injury.5
The evidence generally required to establish causal relationship is rationalized medical
opinion evidence. The claimant must submit a rationalized medical opinion that supports a
causal connection between his claimed condition and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the claimant’s employment injury, must explain from a medical perspective how the claimed
condition is related to the injury.6
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent, intervening cause attributable to the employee’s own intentional conduct.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that an employee’s condition surfaced during a period of employment nor his
belief that his condition was aggravated by his employment is sufficient to establish causal
relationship.8 The mere fact that work activities may produce symptoms revelatory of an
underlying condition does not raise an inference of an employment relation. Such a relationship
must be shown by rationalized medical evidence of a causal relation based upon a specific and
accurate history of employment conditions which are alleged to have caused or exacerbated a
disabling condition.9
ANALYSIS
Appellant attributed his left hip AVN condition and disability beginning May 18, 2010 to
the accepted dog bite injury of August 24, 2009. He has the burden of proof to establish a causal
connection through rationalized medical opinion evidence.

3

5 U.S.C. § 8102(a).

4

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

7

John R. Knox, 42 ECAB 193 (1990); Lee A. Holle, 7 ECAB 448 (1955).

8

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

9

Patricia Bolleter, 40 ECAB 373 (1988).

4

Appellant came under the care of Dr. Nabeel who noted that he had an underlying
chronic condition and was recently diagnosed with bilateral AVN of the hip. On April 16, 2010
Dr. Nabeel stated that the underlying chronic condition as well as the bilateral AVN of the hips
were not related to the accepted work injury. In a June 15, 2010 report, he listed the job-related
conditions stemming from the August 24, 2009 work injury and specifically stated that the AVN
of the left hip was not related to the August 24, 2009 work injury. Dr. Nabeel’s reports do not
support that appellant’s left hip AVN was caused or contributed to by his accepted injury.
Appellant also came under the care of Dr. Scharschmidt and underwent a left total hip
replacement. In a May 26, 2010 report, Dr. Scharschmidt noted that appellant had AVN of the
femoral head which became acutely worse after suffering a fall in August 2009. He did not
specifically describe the dog bite incident. Dr. Scharschmidt explained that, as appellant’s pain
became acutely worse after his accident, it was feasible that the fall exacerbated the preexisting
AVN or possibly the subchondral collapse leading to surgery. The opinion of Dr. Scharschmidt
on causal relationship is speculative and not well rationalized. While the medical opinion of a
physician supporting causal relationship does not have to reduce the cause or etiology of a
disease or condition to an absolute certainty, neither can such opinion be speculative or
equivocal. The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to
federal employment and such relationship must be supported with affirmative evidence,
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.10 Dr. Scharschmidt did not adequately explain how the August 24,
2009 work-related incident caused or aggravated appellant’s left hip necrosis. The record
reflects that appellant entered into his care approximately a year after the accepted injury.
Dr. Nabeel previously indicated that appellant’s left hip condition was not work related but was a
chronic underlying condition. Even though OWCP provided Dr. Scharschmidt a statement of
accepted facts and the medical file, he failed to provide a narrative report with medical rationale
explaining how the August 24, 2009 work-related incident caused or aggravated appellant’s left
hip necrosis and claimed disability. Dr. Scharschmidt’s reports are insufficient to establish
appellant’s claim.
While the record contains treatment reports from Dr. Ellis, such reports do not
specifically address how the August 24, 2009 work injury caused or aggravated appellant’s left
hip necrosis condition and work stoppage beginning May 18, 2010. The evidence from Dr. Ellis
is insufficient to establish appellant’s claim as he fails to explain the causal relationship between
appellant’s accepted employment injury and his claimed left hip condition and disability for the
claimed period. The diagnostic reports of record are insufficient to establish the claim as they do
not address causal relationship.
Appellant did not submit sufficient medical evidence to establish that his left hip AVN
condition was caused by the August 24, 2009 injury. He did not meet his burden of proof.11 On
appeal appellant’s attorney argues that OWCP’s decision is contrary to fact and law. For the
reasons stated, the Board finds that appellant failed to meet his burden of proof.

10

Patricia J. Glenn, 53 ECAB 159 (2001).

11

Gary J. Watling, 52 ECAB 278 (2001).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish his claim.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 28, 2011 is affirmed.
Issued: February 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

